
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1335
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 49, United States Code, to
		  provide rights for pilots, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pilot's Bill of
			 Rights.
		2.Federal Aviation Administration enforcement
			 proceedings and elimination of deference
			(a)In generalAny proceeding conducted under subpart C,
			 D, or F of part 821 of title 49, Code of Federal Regulations, relating to
			 denial, amendment, modification, suspension, or revocation of an airman
			 certificate, shall be conducted, to the extent practicable, in accordance with
			 the Federal Rules of Civil Procedure and the Federal Rules of Evidence.
			(b)Access to information
				(1)In generalExcept as provided under paragraph (3), the
			 Administrator of the Federal Aviation Administration (referred to in this
			 section as the Administrator) shall provide timely, written
			 notification to an individual who is the subject of an investigation relating
			 to the approval, denial, suspension, modification, or revocation of an airman
			 certificate under chapter 447 of title 49, United States Code.
				(2)Information requiredThe notification required under paragraph
			 (1) shall inform the individual—
					(A)of the nature of the investigation;
					(B)that an oral or written response to a
			 Letter of Investigation from the Administrator is not required;
					(C)that no action or adverse inference can be
			 taken against the individual for declining to respond to a Letter of
			 Investigation from the Administrator;
					(D)that any response to a Letter of
			 Investigation from the Administrator or to an inquiry made by a representative
			 of the Administrator by the individual may be used as evidence against the
			 individual;
					(E)that the releasable portions of the
			 Administrator’s investigative report will be available to the individual;
			 and
					(F)that the individual is entitled to access
			 or otherwise obtain air traffic data described in paragraph (4).
					(3)ExceptionThe Administrator may delay timely
			 notification under paragraph (1) if the Administrator determines that such
			 notification may threaten the integrity of the investigation.
				(4)Access to air traffic data
					(A)FAA air traffic dataThe Administrator shall provide an
			 individual described in paragraph (1) with timely access to any air traffic
			 data in the possession of the Federal Aviation Administration that would
			 facilitate the individual’s ability to productively participate in a proceeding
			 relating to an investigation described in such paragraph.
					(B)Air traffic data definedAs used in subparagraph (A), the term
			 air traffic data includes—
						(i)relevant air traffic communication
			 tapes;
						(ii)radar information;
						(iii)air traffic controller statements;
						(iv)flight data;
						(v)investigative reports; and
						(vi)any other air traffic or flight data in the
			 Federal Aviation Administration’s possession that would facilitate the
			 individual’s ability to productively participate in the proceeding.
						(C)Government contractor air traffic
			 data
						(i)In generalAny individual described in paragraph (1)
			 is entitled to obtain any air traffic data that would facilitate the
			 individual’s ability to productively participate in a proceeding relating to an
			 investigation described in such paragraph from a government contractor that
			 provides operational services to the Federal Aviation Administration, including
			 control towers and flight service stations.
						(ii)Required information from
			 individualThe individual may
			 obtain the information described in clause (i) by submitting a request to the
			 Administrator that—
							(I)describes the facility at which such
			 information is located; and
							(II)identifies the date on which such
			 information was generated.
							(iii)Provision of information to
			 individualIf the
			 Administrator receives a request under this subparagraph, the Administrator
			 shall—
							(I)request the contractor to provide the
			 requested information; and
							(II)upon receiving such information,
			 transmitting the information to the requesting individual in a timely
			 manner.
							(5)TimingExcept when the Administrator determines
			 that an emergency exists under section 44709(c)(2) or 46105(c), the
			 Administrator may not proceed against an individual that is the subject of an
			 investigation described in paragraph (1) during the 30-day period beginning on
			 the date on which the air traffic data required under paragraph (4) is made
			 available to the individual.
				(c)Amendments to title 49
				(1)Airman certificatesSection 44703(d)(2) of title 49, United
			 States Code, is amended by striking but is bound by all validly adopted
			 interpretations of laws and regulations the Administrator carries out unless
			 the Board finds an interpretation is arbitrary, capricious, or otherwise not
			 according to law.
				(2)Amendments, modifications, suspensions, and
			 revocations of certificatesSection 44709(d)(3) of such title is
			 amended by striking but is bound by all validly adopted interpretations
			 of laws and regulations the Administrator carries out and of written agency
			 policy guidance available to the public related to sanctions to be imposed
			 under this section unless the Board finds an interpretation is arbitrary,
			 capricious, or otherwise not according to law.
				(3)Revocation of airman certificates for
			 controlled substance violationsSection 44710(d)(1) of such title is
			 amended by striking but shall be bound by all validly adopted
			 interpretations of laws and regulations the Administrator carries out and of
			 written agency policy guidance available to the public related to sanctions to
			 be imposed under this section unless the Board finds an interpretation is
			 arbitrary, capricious, or otherwise not according to law.
				(d)Appeal from certificate actions
				(1)In generalUpon a decision by the National
			 Transportation Safety Board upholding an order or a final decision by the
			 Administrator denying an airman certificate under section 44703(d) of title 49,
			 United States Code, or imposing a punitive civil action or an emergency order
			 of revocation under subsections (d) and (e) of section 44709 of such title, an
			 individual substantially affected by an order of the Board may, at the
			 individual’s election, file an appeal in the United States district court in
			 which the individual resides or in which the action in question occurred, or in
			 the United States District Court for the District of Columbia. If the
			 individual substantially affected by an order of the Board elects not to file
			 an appeal in a United States district court, the individual may file an appeal
			 in an appropriate United States court of appeals.
				(2)Emergency order pending judicial
			 reviewSubsequent to a
			 decision by the Board to uphold an Administrator’s emergency order under
			 section 44709(e)(2) of title 49, United States Code, and absent a stay of the
			 enforcement of that order by the Board, the emergency order of amendment,
			 modification, suspension, or revocation of a certificate shall remain in
			 effect, pending the exhaustion of an appeal to a Federal district court as
			 provided in this Act.
				(e)Standard of review
				(1)In generalIn an appeal filed under subsection (d) in
			 a United States district court, the district court shall give full independent
			 review of a denial, suspension, or revocation ordered by the Administrator,
			 including substantive independent and expedited review of any decision by the
			 Administrator to make such order effective immediately.
				(2)EvidenceA United States district court’s review
			 under paragraph (1) shall include in evidence any record of the proceeding
			 before the Administrator and any record of the proceeding before the National
			 Transportation Safety Board, including hearing testimony, transcripts,
			 exhibits, decisions, and briefs submitted by the parties.
				3.Notices to Airmen
			(a)In general
				(1)DefinitionIn this section, the term
			 NOTAM means Notices to Airmen.
				(2)ImprovementsNot later than 180 days after the date of
			 the enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall begin a Notice to Airmen Improvement Program (in this
			 section referred to as the NOTAM Improvement Program)—
					(A)to improve the system of providing airmen
			 with pertinent and timely information regarding the national airspace
			 system;
					(B)to archive, in a public central location,
			 all NOTAMs, including the original content and form of the notices, the
			 original date of publication, and any amendments to such notices with the date
			 of each amendment; and
					(C)to apply filters so that pilots can
			 prioritize critical flight safety information from other airspace system
			 information.
					(b)Goals of programThe goals of the NOTAM Improvement Program
			 are—
				(1)to decrease the overwhelming volume of
			 NOTAMs an airman receives when retrieving airman information prior to a flight
			 in the national airspace system;
				(2)make the NOTAMs more specific and relevant
			 to the airman’s route and in a format that is more useable to the
			 airman;
				(3)to provide a full set of NOTAM results in
			 addition to specific information requested by airmen;
				(4)to provide a document that is easily
			 searchable; and
				(5)to provide a filtering mechanism similar to
			 that provided by the Department of Defense Notices to Airmen.
				(c)Advice from private sector
			 groupsThe Administrator
			 shall establish a NOTAM Improvement Panel, which shall be comprised of
			 representatives of relevant nonprofit and not-for-profit general aviation pilot
			 groups, to advise the Administrator in carrying out the goals of the NOTAM
			 Improvement Program under this section.
			(d)Phase-in and completionThe improvements required by this section
			 shall be phased in as quickly as practicable and shall be completed not later
			 than the date that is 1 year after the date of the enactment of this
			 Act.
			4.Medical certification
			(a)Assessment
				(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 initiate an assessment of the Federal Aviation Administration’s medical
			 certification process and the associated medical standards and forms.
				(2)ReportThe Comptroller General shall submit a
			 report to Congress based on the assessment required under paragraph (1) that
			 examines—
					(A)revisions to the medical application form
			 that would provide greater clarity and guidance to applicants;
					(B)the alignment of medical qualification
			 policies with present-day qualified medical judgment and practices, as applied
			 to an individual’s medically relevant circumstances; and
					(C)steps that could be taken to promote the
			 public’s understanding of the medical requirements that determine an airman’s
			 medical certificate eligibility.
					(b)Goals of the Federal Aviation
			 Administration’s medical certification processThe goals of the Federal Aviation
			 Administration’s medical certification process are—
				(1)to provide questions in the medical
			 application form that—
					(A)are appropriate without being overly
			 broad;
					(B)are subject to a minimum amount of
			 misinterpretation and mistaken responses;
					(C)allow for consistent treatment and
			 responses during the medical application process; and
					(D)avoid unnecessary allegations that an
			 individual has intentionally falsified answers on the form;
					(2)to provide questions that elicit
			 information that is relevant to making a determination of an individual’s
			 medical qualifications within the standards identified in the Administrator’s
			 regulations;
				(3)to give medical standards greater meaning
			 by ensuring the information requested aligns with present-day medical judgment
			 and practices; and
				(4)to ensure that—
					(A)the application of such medical standards
			 provides an appropriate and fair evaluation of an individual’s qualifications;
			 and
					(B)the individual understands the basis for
			 determining medical qualifications.
					(c)Advice from private sector
			 groupsThe Administrator
			 shall establish a panel, which shall be comprised of representatives of
			 relevant nonprofit and not-for-profit general aviation pilot groups, aviation
			 medical examiners, and other qualified medical experts, to advise the
			 Administrator in carrying out the goals of the assessment required under this
			 section.
			(d)Federal Aviation Administration
			 responseNot later than 1
			 year after the issuance of the report by the Comptroller General pursuant to
			 subsection (a)(2), the Administrator shall take appropriate actions to respond
			 to such report.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
